DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently being examined.

Claim Objections
Claims 1, 3 and 16 are objected to because of the following informalities:  
Claim 1: in line 16 “outsides” should read as – outside --.
Claims 3 and 16: in line 2 of each claim “the radial direction” should read as – a radial direction --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodukulla et al. 20140047845 in view of Cihlar et al. 20120186269.

Regarding independent claim 1, Kodukulla discloses:  a liner cooling device (labeled in annotated Fig. 7) comprising: 
a support portion (labeled in annotated Fig. 7) disposed between a liner (28 Fig. 7) and a transition piece (labeled in annotated Fig. 7) of a gas turbine (10 Fig. 1) and configured to include a cooling flow passage (52 Fig. 7) through which cooling air moves to the transition piece (cooling air 42 flows through 52 to the transition piece as shown in annotated Fig. 7 and per para. 33: “The fifth embodiment includes the aperture 64 to route the cooling flow 42 to the cooling annulus 52 and the escape orifice 72 proximate the aft region 62 of the cooling annulus 52 for expelling of the cooling flow 42 therefrom”), 
wherein the support portion includes: 
a support member (58 Fig. 7) formed in a hollow cylindrical shape (cover sleeve 58 is disposed radially outwardly of the combustor liner 28 and fully surrounds the combustor liner 28 proximate the aft end 40 with a cooling annulus 52 defined between 58 and 28 and extending circumferentially around the outer surface 54 of 28 per para. 20 which means 58 is formed in a hollow cylindrical shape), disposed between the liner and the transition piece (58 is between 28 and the transition piece in annotated Fig. 7), and provided with an inlet (64 Fig. 7) communicating with the cooling flow passage (a portion of the cooling flow 42 is routed into the aperture 64 and flows throughout the cooling annulus 52 per para. 33); 
a partition wall (labeled in annotated Fig. 7) installed at an upstream side (labeled in annotated Fig. 7) of the cooling flow passage, configured to support the support member (partition wall is a solid wall as shown in Fig. 7 connecting 58 to 28 at upstream side such that the partition wall supports 58 and 58 is mounted on 28 per para. 21), and formed to seal an upstream end (labeled in annotated Fig. 7) of the cooling flow passage (partition wall has no apertures or orifices such that the partition wall seals an upstream end of 52); and 
an auxiliary support member (labeled in annotated Fig. 7 which is structure in which escape orifice 72 is formed) having a hole therein (escape orifice 72 Fig. 7) along a flow direction of combustion gas (38 hot gas path Fig. 2) and disposed between the support member and the liner to support the support member (auxiliary support member is between 58 and 28 in annotated Fig. 7) by contacting an outer circumferential surface of the liner (auxiliary support member structure forming orifice 72 would necessarily contact outer surface 54 on opposite circumferential sides of 72) and an inner circumferential surface of the support member (auxiliary support member contacts inner surface of 58 in annotated Fig. 7) in the cooling flow passage, wherein the cooling air supplied from the inlet passes through the hole along the flow direction of combustion gas into the transition piece (as shown in Fig. 7 cooling air 42 which entered via inlet 64 passes through cooling flow passage 52 and then through 72 in the flow direction of combustion gas into the transition piece).

    PNG
    media_image1.png
    422
    1190
    media_image1.png
    Greyscale

Kodukulla is silent wherein the cooling air supplied from the inlet passes both through the hole and outside of the auxiliary support member along the flow direction of combustion gas into the transition piece.
Cihlar teaches a combustor (14 Fig. 1) with a transition piece (56 Fig. 2) for a gas turbine engine (10 Fig. 1). With reference to Figs. 2-4, Cihlar teaches an impingement sleeve 50 and a transition piece 56 with an annular flow path 58 formed between them through which flows working fluid from the compressor, i.e. cooling air, which enters through a plurality of inlets 60 in sleeve 50, and teaches an auxiliary support member 100 positioned between 50 and 56. Cihlar teaches cooling air flows through an opening through an inside of the support member 100, i.e. a hole labeled in annotated Fig. 4, and an outside of the support member (labeled in annotated Fig. 4). The auxiliary support member 100 contacts an inner circumferential surface of sleeve 50 and an outer circumferential surface of transition piece 56 as shown in Figs. 2 and 4. Sleeve 50 is analogous to support member 58 of Kodukulla, and transition piece 56 is analogous to liner 28 of Kodukulla as 50 surrounds and is radially spaced from 56 forming a cooling flow passage between them. 

    PNG
    media_image2.png
    661
    820
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the auxiliary support member of the invention of Kodukulla to include the auxiliary support member taught by Cihlar  disposed between the support member and the liner to support the support member by contacting an outer circumferential surface of the liner and an inner circumferential surface of the support member in the cooling flow passage and which allows cooling air to pass both through the hole inside the auxiliary support member and outside the auxiliary support member as taught by Cihlar to provide dampening as well as stiffness between the liner and the support member, thus reducing vibrations of the liner and the support member relative to each other while adequately supporting the support member (Cihlar para. 27).

Regarding independent claim 14, Kodukulla discloses a combustor (14 Figs. 1-2) comprising: 
fuel (para. 19) to mix with compressed air (Fig. 1 shows compressed airflow from compressor 12 flows to combustor 14 and per para. 19 an air-fuel mixture which is received by combustion chamber 30 in Fig. 2 is configured to combust the mixture) supplied from a compressor (12 Fig. 1) of a gas turbine (10 Fig. 1); 
a liner (28 Fig. 7) and configured to combust the mixture of the fuel and the compressed air (para. 19); 
a transition piece (labeled in annotated Fig. 7) coupled to the liner (as shown in annotated Fig. 7 the transition piece is coupled to 28 via 58 and seal 56) and configured to pass combustion gas generated in the liner (combustor chamber 30 directs the hot pressurized gas through the transition piece 20 into the turbine section 16 (FIG. 1) per para. 19); and 
a liner cooling device (labeled in annotated Fig. 7) installed at a joint portion (Fig. 7 shows the joining of 28 with the transition piece) between the liner and the transition piece (liner cooling device is between 28 and the transition piece) to cool the liner (cooling air 42 flows through cooling flow passage 52 along outer surface 54 such that with impingement of the cooling flow 42 onto the outer surface 54 of the combustor liner 28, the cooling flow 42 is routed along the outer surface 54 in a relatively axial direction to provide additional convective cooling per para. 23), 
wherein the liner cooling device includes a support portion (58 Fig. 7) disposed between the liner and the transition piece (58 is between 28 and the transition piece as shown in annotated Fig. 7) and configured to include a cooling flow passage (52 Fig. 7) through which cooling air moves to the transition piece (as shown in Fig. 7, cooling air 42 flows through 52 and out of 72 to the transition piece), and 
wherein the support portion includes: 
a support member (58 Fig. 7) formed in a hollow cylindrical shape (cover sleeve 58 is disposed radially outwardly of the combustor liner 28 and fully surrounds the combustor liner 28 proximate the aft end 40 with a cooling annulus 52 defined between 58 and 28 and extending circumferentially around the outer surface 54 of 28 per para. 20 which means 58 is formed in a hollow cylindrical shape), disposed between the liner and the transition piece (58 is between 28 and the transition piece in annotated Fig. 7), and provided with an inlet (64 Fig. 7) communicating with the cooling flow passage (a portion of the cooling flow 42 is routed into the aperture 64 and flows throughout the cooling annulus 52 per para. 33); 
a partition wall (labeled in annotated Fig. 7) installed at an upstream side (labeled in annotated Fig. 7) of the cooling flow passage, configured to support the support member (partition wall is a solid wall as shown in Fig. 7 connecting 58 to 28 at upstream side such that the partition wall supports 58 and 58 is mounted on 28 per para. 21), and formed to seal an upstream end (labeled in annotated Fig. 7) of the cooling flow passage (partition wall has no apertures or orifices such that the partition wall seals an upstream end of 52); and 
an auxiliary support member (labeled in annotated Fig. 7 which is structure in which escape orifice 72 is formed) having a hole therein (escape orifice 72 Fig. 7) along a flow direction of combustion gas (38 hot gas path Fig. 2) and disposed between the support member and the liner to support the support member (auxiliary support member is between 58 and 28 in annotated Fig. 7) by contacting an outer circumferential surface of the liner (auxiliary support member structure forming orifice 72 would necessarily contact outer surface 54 on opposite circumferential sides of 72) and an inner circumferential surface of the support member (auxiliary support member contacts inner surface of 58 in annotated Fig. 7) in the cooling flow passage, wherein the cooling air supplied from the inlet passes through the hole along the flow direction of combustion gas into the transition piece (as shown in Fig. 7 cooling air 42 which entered via inlet 64 passes through cooling flow passage 52 and then through 72 in the flow direction of combustion gas into the transition piece).
Kodukulla is silent regarding a nozzle configured to inject the fuel, the liner coupled to the nozzle, and wherein the cooling air supplied from the inlet passes both through the hole and outside of the auxiliary support member along the flow direction of combustion gas into the transition piece.
Cihlar teaches a combustor (14 Figs. 1-2) with a transition piece (56 Fig. 2) for a gas turbine engine (10 Fig. 1). Cihlar teaches fuel from fuel nozzles (26 Fig. 2) is combined with working fluid from a compressor, i.e. compressed air, which is ignited in a combustion chamber (28 Fig. 2 and para. 20) with the combustion liner (40 Fig. 2) coupled to the fuel nozzles (as shown in Fig. 1 26 are coupled to 40). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kodukulla to include a nozzle configured to inject the fuel with the liner coupled to the nozzle as taught by Cihlar as combining prior art elements according to known methods to yield predictable results. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).
With reference to Figs. 2-4, Cihlar teaches an impingement sleeve 50 and a transition piece 56 with an annular flow path 58 formed between them through which flows working fluid from the compressor, i.e. cooling air, which enters through a plurality of inlets 60 in sleeve 50, and teaches an auxiliary support member 100 positioned between 50 and 56. Cihlar teaches cooling air flows through an opening through an inside of the support member 100, i.e. a hole labeled in annotated Fig. 4, and an outside of the support member (labeled in annotated Fig. 4).  The auxiliary support member 100 contacts an inner circumferential surface of sleeve 50 and an outer circumferential surface of transition piece 56 as shown in Figs. 2 and 4. Sleeve 50 is analogous to support member 58 of Kodukulla, and transition piece 56 is analogous to liner 28 of Kodukulla as 50 surrounds and is radially spaced from 56 forming a cooling flow passage between them. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the auxiliary support member of the invention of Kodukulla to include the auxiliary support member taught by Cihlar  disposed between the support member and the liner to support the support member by contacting an outer circumferential surface of the liner and an inner circumferential surface of the support member in the cooling flow passage and which allows cooling air to pass both through the hole inside the auxiliary support member and outside the auxiliary support member as taught by Cihlar to provide dampening as well as stiffness between the liner and the support member, thus reducing vibrations of the liner and the support member relative to each other while adequately supporting the support member (Cihlar para. 27).

Regarding claims 2 and 15, Kodukulla in view of Cihlar teaches all that is claimed in claims 1 and 14, respectively, discussed above and Kodukulla further discloses wherein the liner comprises:
an inner liner (28 Fig. 2); and 
an outer liner (32 Fig. 2) disposed outside the inner liner in a radial direction (32 is radially outward of 28 in Fig. 2) and configured to surround the inner liner such that an air channel (92 Fig. 2) is defined between the inner liner and the outer liner to allow the cooling air to flow in a direction opposite (a cooling flow 42 flows from downstream to upstream along the combustor liner 28 in a relatively opposite direction to that of the hot gas path 38 per para. 19) to the flow direction of combustion gas (38 Fig. 2), 
wherein the transition piece comprises: 
an inner transition piece (24 Fig. 2) having an upstream end disposed outside a downstream end of the inner liner in the radial direction based on the flow direction of the combustion gas (as shown in annotated Fig. 7 upstream end of inner transition piece is radially outside of downstream end of 28); and 
an outer transition piece (26 Fig. 2) disposed outside the inner transition piece in the radial direction (26 is radially outward of 24 in Fig. 2) and coupled to the outer liner (26 is coupled to 32 as shown in Fig. 2) such that a transition piece air channel (96 Fig. 2) is defined between the inner transition piece (24) and the outer transition piece (26) to allow the cooling air to flow toward the air channel (cooling air 42 flows through 96 toward 92 in Fig. 2), and
wherein the support portion is disposed between the downstream end of the inner liner and the upstream end of the inner transition piece in the flow direction of the combustion gas (support portion is disposed between downstream end of 28 and upstream end of inner transition piece as shown in annotated Fig. 7).

Regarding claims 3 and 16, Kodukulla in view of Cihlar teaches all that is claimed in claims 1 and 14, respectively, discussed above and Kodukulla further discloses wherein the support member (58) is spaced from the outer circumferential surface (outer surface 54 in Fig. 7) of the liner in a radial direction (58 is radially outward of 54 in Fig. 7) to define the cooling flow passage between the support member and the liner (52 is between 58 and 28 in Fig. 7).

Regarding claims 4 and 17, Kodukulla in view of Cihlar teaches all that is claimed in claims 3 and 16, respectively, discussed above and Kodukulla further discloses wherein an upstream end (upstream end of 58 in annotated Fig. 7) of the support member (58) based on the flow direction of the combustion gas is provided with an inlet (64 Fig. 7; para. 33) communicating with the cooling flow passage (air flow 42 is routed by inlet aperture 64 to the cooling flow passage 52 per para. 33), 
the partition wall (labeled in annotated Fig. 7) is installed at an upstream side (labeled in annotated Fig. 7) of the inlet of the cooling flow passage (partition wall is at upstream side of 64 in annotated Fig. 7), and 
the auxiliary support member is installed at a downstream side (labeled in annotated Fig. 7) of the cooling flow passage (auxiliary support member is installed at a downstream side of 52 in annotated Fig. 7).
Although in annotated Fig. 7 of Kodukulla, an upstream end of support member 58 appears to protrude more upstream than an end portion of the transition piece, Figure 7 is a schematic and not necessarily to scale. However, Kodukulla teaches cooling flow passage 52 defines the length L per para. 20 and which is shown in Fig. 3, and that L may vary per para. 22. Therefore, with a length L of 52 longer than as shown in Fig. 7, the upstream end of 58 would protrude more upstream than an end portion of the transition piece.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the length of cooling flow passage 52 in the invention of Kodukulla in view of Cihlar as taught by Kodukulla which would result in the upstream end of support member 58 to protrude more upstream than an end portion of the transition piece as obvious to try and optimize various dimensions of the cooling flow passage which are based on numerous parameters of the application employed in conjunction with (Kodukulla para. 22). "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397.

Regarding claims 5 and 18, Kodukulla in view of Cihlar teaches all that is claimed in claims 4 and 17, respectively, discussed above and Kodukulla further discloses wherein the liner cooling device further comprises a sealing portion (seal 56 in annotated Fig. 7 and para. 21; Fig. 3 shows seal 56 labeled) disposed between the support member and the transition piece (56 is disposed between 58 and the transition piece in annotated Fig. 7) and positioned at a downstream side of the inlet (56 is downstream of 64 in Fig. 7) based on the flow direction of the combustion gas (38).

Regarding claims 6 and 19, Kodukulla in view of Cihlar teaches all that is claimed in claims 1 and 14, respectively, discussed above and Kodukulla further discloses wherein the auxiliary support member is formed to protrude radially outward (in annotated Fig. 7 the auxiliary support member protrudes radially outward) when viewed in the flow direction of the combustion gas to form a space between the auxiliary support member and the liner (a space is between surface 54 and the auxiliary support member through which cooling air 42 flows as shown in annotated Fig. 7).

Regarding claim 7, Kodukulla in view of Cihlar teaches all that is claimed in claim 1, discussed above, and Cihlar teaches wherein the auxiliary support member comprises: a first support (labeled in annotated Fig. 4) protruding radially outward from the liner when viewed in the flow direction of the combustion gas (first support protrudes radially outward from 56 in annotated Fig. 4); and a pair of second supports (labeled in annotated Fig. 4) extending in opposite directions from each end of the first support (second supports extend in opposite directions from ends of first support in annotated Fig. 4) along a circumferential direction (labeled in annotated Fig. 4) of the liner.

Regarding claim 8, Kodukulla in view of Cihlar teaches all that is claimed in claim 1, discussed above, and Kodukulla further discloses the auxiliary support member includes a circular hole (escape orifice 72 is a round hole, i.e. a circular hole, per para. 25) when viewed in the flow direction of the combustion gas.

Regarding claim 9, Kodukulla in view of Cihlar teaches all that is claimed in claim 1, discussed above but is silent as discussed so far wherein the auxiliary support member includes an elliptical hole when viewed in the flow direction of the combustion gas and a miner axis of the elliptical hole is aligned along a radial direction of the liner.
Cihlar further teaches wherein the auxiliary support member includes an elliptical hole (hole through 100 in Fig. 5 is elliptical) when viewed in the flow direction of the combustion gas and a miner axis (labeled in annotated Fig. 4) of the elliptical hole is aligned along a radial direction (labeled in annotated Fig. 4) of the liner.

    PNG
    media_image3.png
    517
    771
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the auxiliary support member in the invention of Kodukulla in view of Cihlar wherein the auxiliary support member includes an elliptical hole when viewed in the flow direction of the combustion gas and a miner axis of the elliptical hole is aligned along a radial direction of the liner as further taught by Cihlar as obvious to try another of Cihlar’s configurations of an auxiliary support member in order to optimize dampening as well as stiffness between the liner and the support member, thus reducing vibrations of the liner and the support member relative to each other while adequately supporting the support member (Cihlar para. 27). "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397.

Regarding claim 10, Kodukulla in view of Cihlar teaches all that is claimed in claim 1, discussed above but is silent as discussed so far wherein the liner includes an auxiliary discharge flow passage communicating with the cooling flow passage and allowing the cooling air to be discharged from a downstream end of the liner in the flow direction of the combustion gas. 
Kodukulla further discloses wherein the liner includes an auxiliary discharge flow passage (302 Fig. 6) communicating with the cooling flow passage (the cooling flow 42 is expelled from the cooling flow passage 52 through 302 to provide effusion cooling of a region within the combustor chamber 30 proximate the combustor liner inner surface 204 per para. 31) and allowing the cooling air to be discharged from a downstream end of the liner in the flow direction of the combustion gas (at least one passage 302 is at the downstream end of the liner in Fig. 6 and all of the film cooling air from any of passages 302 flows to the downstream end of the liner in the flow direction of the combustion gas toward the transition piece).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kodukulla in view of Cihlar wherein the liner includes an auxiliary discharge flow passage communicating with the cooling flow passage and allowing the cooling air to be discharged from a downstream end of the liner in the flow direction of the combustion gas as further disclosed by Kodukulla to provide effusion cooling to the inner surface of the liner (Kodukulla para. 31).

Regarding claim 11, Kodukulla in view of Cihlar teaches all that is claimed in claim 10 discussed above and Kodukulla further discloses wherein the auxiliary discharge flow passage is inclined from an upstream end to a downstream end thereof in the flow direction of the combustion gas (302 is inclined from an upstream end of 302 to a downstream end of 302 in Fig. 6 in the flow direction of combustion gas 38) such that the auxiliary discharge flow passage obliquely extends radially inward from the cooling flow passage (302 extends obliquely radially inward from 52 in Fig. 6).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodukulla in view of Cihlar, as applied to claim 10 above, and further in view of Chila 20100229564.

Regarding claim 12, Kodukulla in view of Cihlar teaches all that is claimed in claim 10 discussed above and Kodukulla further discloses the auxiliary discharge flow passage 302 may vary in size (para. 31) but Kodukulla in view of Cihlar is silent wherein the auxiliary discharge flow passage is formed such that a width thereof in a circumferential direction of the liner increases from an upstream end to a downstream end in the flow direction of the combustion gas.
Chila teaches a combustor (16 Fig. 2) with a transition piece (46 Fig. 2) for a gas turbine engine (10 Fig. 1). Chila teaches a downstream end (52 Fig. 6) of a liner (34 Fig. 6) of the combustor includes an auxiliary discharge flow passage (64 Fig. 6) communicating with a cooling flow passage (56 Fig. 6) and allowing cooling air (84 Fig. 6) to be discharged from 52 in the flow direction of the combustion gas (39 Fig. 6). Chila teaches a configuration of 64 in Fig. 8C wherein the auxiliary discharge flow passage is formed such that a width thereof in a circumferential direction of the liner increases from an upstream end to a downstream end in the flow direction of the combustion gas (the outer opening 100 of 64 is smaller relative to the inner opening 102 as seen in Fig. 8C and 64 is generally conically shaped per para. 50, which, since 64 is conical, therefore means the width of 64 in a circumferential direction also increases from the outer opening 100 at upstream end of 64 to inner opening 102 at downstream end of 64 in the flow direction of the combustion gas). Chila teaches “the film hole 64 may provide a path through which a portion 53 of cooling air 84 flowing through the channel 56 may flow directly into the combustion chamber 38 to provide an insulting cooling film 86” (para. 48).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kodukulla in view of Cihlar wherein the auxiliary discharge flow passage is formed such that a width thereof in a circumferential direction of the liner increases from an upstream end to a downstream end in the flow direction of the combustion gas as taught by Chila as obvious to try one of the configurations of an auxiliary discharge flow passage taught by Chila to optimize film cooling of the downstream end of the liner. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397.

Regarding claim 13, Kodukulla in view of Cihlar teaches all that is claimed in claim 10 discussed above and Kodukulla further discloses the auxiliary discharge flow passage 302 may vary in size (para. 31) but Kodukulla in view of Cihlar is silent wherein the auxiliary discharge flow passage is formed such that a width thereof in a radial direction of the liner increases from an upstream end to a downstream end in the flow direction of the combustion gas. 
Chila teaches a combustor (16 Fig. 2) with a transition piece (46 Fig. 2) for a gas turbine engine (10 Fig. 1). Chila teaches a downstream end (52 Fig. 6) of a liner (34 Fig. 6) of the combustor includes an auxiliary discharge flow passage (64 Fig. 6 communicating with a cooling flow passage (56 Fig. 6) and allowing cooling air (84 Fig. 6) to be discharged from 52 in the flow direction of the combustion gas (39 Fig. 6). Chila teaches a configuration of 64 in Fig. 8C wherein the auxiliary discharge flow passage is formed such that a width thereof in a radial direction of the liner increases from an upstream end to a downstream end in the flow direction of the combustion gas (the outer opening 100 which is at an upstream end of 64 is smaller relative to the inner opening 102 which is at a downstream end of 64 such that 64 is generally conically shaped as seen in Fig. 8C and per para. 50 where the width of 64 in a radial direction of the liner with respect to longitudinal axis 58 of combustor 16 shown in Fig. 4 therefore increases). Chila teaches “the film hole 64 may provide a path through which a portion 53 of cooling air 84 flowing through the channel 56 may flow directly into the combustion chamber 38 to provide an insulting cooling film 86” (para. 48).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kodukulla in view of Cihlar wherein the auxiliary discharge flow passage is formed such that a width thereof in a radial direction of the liner increases from an upstream end to a downstream end in the flow direction of the combustion gas as taught by Chila as obvious to try one of the configurations of an auxiliary discharge flow passage taught by Chila to optimize film cooling of the downstream end of the liner. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodukulla in view of Chila, and further in view of Cihlar.

Regarding independent claim 20, Kodukulla discloses a gas turbine (10 Fig. 1) comprising: 
a compressor (12 Fig. 1) configured to compress air introduced from an outside (para. 18 describes compressor discharge air which means compressor 12 receives air from an outside source and compresses the air to provide the compressor discharge air to the combustor 14 as shown by flow arrows from 12 to 14 in Fig. 1); 
a combustor (14 Figs. 1-2) configured to mix fuel with the air compressed by the compressor (fuel is mixed with air in combustor 14 per para. 19) and combust a mixture of the fuel and the compressed air (combustion of air-fuel mixture in combustion chamber 30 occurs per para. 19); and 
a turbine (16 Fig. 1) configured to generate a driving force by combustion gas supplied from the combustor (the combustor chamber 30 directs the hot pressurized gas through the transition piece 20 into the turbine section 16 (FIG. 1), causing rotation of the turbine section 16 per para. 19, and rotation of the turbine drives rotation of compressor 14 since 14 and 12 are coupled by shaft 18 per para. 17 and as shown in Fig. 1), 
wherein the combustor comprises:
fuel (para. 19) to mix with compressed air (Fig. 1 shows compressed airflow from compressor 12 flows to combustor 14 and per para. 19 an air-fuel mixture which is received by combustion chamber 30 in Fig. 2 is configured to combust the mixture) supplied from a compressor (12 Fig. 1) of a gas turbine (10 Fig. 1); 
a liner (28 Fig. 7) and configured to combust the mixture of the fuel and the compressed air (para. 19); 
a transition piece (labeled in annotated Fig. 7) coupled to the liner (as shown in annotated Fig. 7 the transition piece is coupled to 28 via 58 and seal 56) and configured to pass combustion gas generated in the liner (combustor chamber 30 directs the hot pressurized gas through the transition piece 20 into the turbine section 16 (FIG. 1) per para. 19); and 
a liner cooling device (labeled in annotated Fig. 7) installed at a joint portion (Fig. 7 shows the joining of 28 with the transition piece) between the liner and the transition piece (liner cooling device is between 28 and the transition piece) to cool the liner (cooling air 42 flows through cooling flow passage 52 along outer surface 54 such that with impingement of the cooling flow 42 onto the outer surface 54 of the combustor liner 28, the cooling flow 42 is routed along the outer surface 54 in a relatively axial direction to provide additional convective cooling per para. 23), 
wherein the liner cooling device includes a support portion (58 Fig. 7) disposed between the liner and the transition piece (58 is between 28 and the transition piece as shown in annotated Fig. 7) and configured to include a cooling flow passage (52 Fig. 7) through which cooling air moves to the transition piece (as shown in Fig. 7, cooling air 42 flows through 52 and out of 72 to the transition piece), and 
wherein the support portion includes: 
a support member (58 Fig. 7) formed in a hollow cylindrical shape (cover sleeve 58 is disposed radially outwardly of the combustor liner 28 and fully surrounds the combustor liner 28 proximate the aft end 40 with a cooling annulus 52 defined between 58 and 28 and extending circumferentially around the outer surface 54 of 28 per para. 20 which means 58 is formed in a hollow cylindrical shape), disposed between the liner and the transition piece (58 is between 28 and the transition piece in annotated Fig. 7), and provided with an inlet (64 Fig. 7) communicating with the cooling flow passage (a portion of the cooling flow 42 is routed into the aperture 64 and flows throughout the cooling annulus 52 per para. 33); 
a partition wall (labeled in annotated Fig. 7) installed at an upstream side (labeled in annotated Fig. 7) of the cooling flow passage, configured to support the support member (partition wall is a solid wall as shown in Fig. 7 connecting 58 to 28 at upstream side such that the partition wall supports 58 and 58 is mounted on 28 per para. 21), and formed to seal an upstream end (labeled in annotated Fig. 7) of the cooling flow passage (partition wall has no apertures or orifices such that the partition wall seals an upstream end of 52); and 
an auxiliary support member (labeled in annotated Fig. 7 which is structure in which escape orifice 72 is formed) having a hole therein (escape orifice 72 Fig. 7) along a flow direction of combustion gas (38 hot gas path Fig. 2) and disposed between the support member and the liner to support the support member (auxiliary support member is between 58 and 28 in annotated Fig. 7) by contacting an outer circumferential surface of the liner (auxiliary support member structure forming orifice 72 would necessarily contact outer surface 54 on opposite circumferential sides of 72) and an inner circumferential surface of the support member (auxiliary support member contacts inner surface of 58 in annotated Fig. 7) in the cooling flow passage, wherein the cooling air supplied from the inlet passes through the hole along the flow direction of combustion gas into the transition piece (as shown in Fig. 7 cooling air 42 which entered via inlet 64 passes through cooling flow passage 52 and then through 72 in the flow direction of combustion gas into the transition piece).
Kodukulla is silent regarding the turbine configured to generate the driving force to generate electric power by combustion gas supplied from the combustor, and regarding a nozzle configured to inject the fuel, the liner coupled to the nozzle, and wherein the cooling air supplied from the inlet passes both through the hole and outside of the auxiliary support member along the flow direction of combustion gas into the transition piece.
Chila teaches a gas turbine engine driving a load (Fig. 1). Chila teaches a turbine of the gas turbine engine is configured to generate a driving force to generate electric power by combustion gas supplied from a combustor (para. 23: “As the exhaust gases pass through the turbine 18, the gases force one or more turbine blades to rotate a shaft 22 along an axis of the system 10… The shaft 22 may also be connected to a load 28, which may be a vehicle or a stationary load, such as an electrical generator in a power plant”). Chila teaches a nozzle (12 Fig. 1) configured to inject fuel (14 Fig. 1) into combustor 16 which includes a liner (34 Fig. 3) coupled to the nozzle (34 is coupled to 12 as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kodukulla such that the turbine is configured to generate the driving force to generate electric power by combustion gas supplied from the combustor and to include a nozzle configured to inject the fuel, the liner coupled to the nozzle as taught by Chila as combining prior art elements according to known methods to yield predictable results, in this case having the turbine of Kodukulla driving a load to generate electric power via the combustion gases provided to the turbine and including a fuel nozzle provided to inject fuel into the combustion chamber surrounded by the liner as taught by Chila to combust the fuel with air. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).
Kodukulla in view of Chila is silent regarding wherein the cooling air supplied from the inlet passes both through the hole and outside of the auxiliary support member along the flow direction of combustion gas into the transition piece.
Cihlar teaches a combustor (14 Figs. 1-2) with a transition piece (56 Fig. 2) for a gas turbine engine (10 Fig. 1). With reference to Figs. 2-4, Cihlar teaches an impingement sleeve 50 and a transition piece 56 with an annular flow path 58 formed between them through which flows working fluid from the compressor, i.e. cooling air, which enters through a plurality of inlets 60 in sleeve 50, and teaches an auxiliary support member 100 positioned between 50 and 56. Cihlar teaches cooling air flows through an opening through an inside of the support member 100, i.e. a hole labeled in annotated Fig. 4, and an outside of the support member (labeled in annotated Fig. 4).  The auxiliary support member 100 contacts an inner circumferential surface of sleeve 50 and an outer circumferential surface of transition piece 56 as shown in Figs. 2 and 4. Sleeve 50 is analogous to support member 58 of Kodukulla, and transition piece 56 is analogous to liner 28 of Kodukulla as 50 surrounds and is radially spaced from 56 forming a cooling flow passage between them. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the auxiliary support member of the invention of Kodukulla in view of Chila to include the auxiliary support member taught by Cihlar disposed between the support member and the liner to support the support member by contacting an outer circumferential surface of the liner and an inner circumferential surface of the support member in the cooling flow passage and which allows cooling air to pass both through the hole inside the auxiliary support member and outside the auxiliary support member as taught by Cihlar to provide dampening as well as stiffness between the liner and the support member, thus reducing vibrations of the liner and the support member relative to each other while adequately supporting the support member (Cihlar para. 27).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        

/A.J.H./	                                                                                                          Examiner, Art Unit 3741